DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closet prior art of record to claim 1 as currently amended is the Kim et al. KR 2014005822 publication, Kiesmuller WO 2019073051 and Hanakawa US 8,746,784.   Kim does not disclose a cross member that extends in a lateral direction extending between and connected to left/right  vertical connection parts which   parts are connected at their lower end to  a vehicle bumper support beam.   In figure 2a of Kim the cross member 20 is connected to the shock absorber housing 10 but is not connected to left/right vertical connection parts, Kim does not disclose any vertical left/right connection parts.   A bumper beam is not connected to a vertical connection parts in Kim, but it does appear that a beam would be connected to the forward ends of Kim’s front-side members 5 (not shown in the drawings).  Hanakawa nor any of the other prior art of record teaches or suggests modifying Kim to incorporate vertical connection parts which are connected at their lower end to a vehicle bumper support beam and at their upper ends connected to Kim’s cross member 20 on a side opposite to the connection of the cross member and front surface of each of the shock absorbers.  
The Hanakawa patent discloses a front end of a vehicle comprising left and right shock-absorber housings 2 and connection parts 5 that extend in a vertical direction of the vehicle, wherein each of the connection parts includes an upper end portion connected to the cross 
Kiesmuller discloses shock absorber housings 5, windshield pillar 6, and a suspension doorsill/dashboard member 23 that is connected to the front pillar at a connection apron 7.  Kiesmuller does not disclose a cross member coupled to the shock absorber housings. Further Kiesmuller does not disclose a left/right vertical connection parts coupled to the ends of the cross member at one upper end and to a bumper beam at their lower end.   Nor does Kiesmuller teach coupling the cross member at a front end of the shock absorber housing and 
In summary, neither the Kim, Kiesmuller nor Hanakawa standing alone or in combination teach the limitations recited in claim 1.  Hence claim 1 is deemed to have been nonobvious to one of ordinary skill in the art at the time of the effective filing date of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612